                       UNITED STATES DISTRICT COURT
                    WESTERN DISTRICT OF NORTH CAROLINA
                           CHARLOTTE DIVISION
                            3:18-cv-00197-RJC-DSC

BRUCE RHYNE and JANICE RHYNE,                )
                                             )
             Plaintiffs,                     )
                                             )
               v.                            )
                                             )                  ORDER
UNITED STATES STEEL                          )
CORPORATION, SAFETY-KLEEN                    )
SYSTEMS, INC., and THE SAVOGRAN              )
COMPANY,                                     )
                                             )
             Defendants.                     )

      THIS    MATTER       comes   before   the   Court   on   Plaintiffs’   motion   for

reconsideration. (Doc. No. 252.)

      On July 24, 2020, the Court held a status conference to discuss setting the trial

of this matter. Plaintiffs sought the earliest possible trial date, and Defendants

sought to continue the trial until at least early 2021 due to the COVID-19 global

pandemic. The Court ultimately agreed with Plaintiffs that given the age of this case

and Plaintiff Bruce Rhyne’s current status in remission, the trial would proceed in

September. The Court raised the possibility of holding the trial in the Statesville

courthouse to accommodate and mitigate the various complications and additional

procedures inherent in holding a multi-defendant jury trial during the pandemic. The

Court noted its preference for the Statesville courthouse due to the size and

configuration of the Statesville courtroom which offered better options to make those

various accommodations. The Court instructed the parties to consider whether they




     Case 3:18-cv-00197-RJC-DSC Document 267 Filed 08/18/20 Page 1 of 3
preferred the Charlotte or Statesville courthouse.

          The Court held another status conferences on August 7, 2020. During that

conference, Plaintiffs expressed their preference for the Charlotte courthouse based

on access to the airport, city amenities, and prior communications with hotels.

Defendants expressed their preferences for the Statesville courthouse. After hearing

from the parties, the Court selected the Statesville courthouse for the trial based on

a number of reasons, including better COVID-19 statistics in the county in which the

Statesville courthouse is located and the ability of the larger courtroom to

accommodate the jury, multiple parties and attorneys, and courtroom personnel

while maintaining social distancing.

          On August 10, 2020, Plaintiffs’ counsel met with courtroom personnel at the

Statesville courthouse for technology training. That same day, Plaintiffs filed the

instant motion seeking reconsideration of the Court’s decision to hold the trial in the

Statesville courthouse. The sole basis for Plaintiffs’ motion is that there is no working

elevator to the second floor courtroom in the courthouse. Plaintiffs argue that the

Court should reconsider its decision and instead hold the trial in Charlotte because

the courtroom is on the second floor and Mr. Rhyne has trouble walking up and down

stairs.

          While the Court is sympathetic to Mr. Rhyne’s difficulty with stairs, for all the

reasons articulated during the prior status conferences, and because one flight of

stairs though inconvenient is not prohibitive, the Court believes that the Statesville

courthouse is the safer and more feasible venue for conducting this trial during the



                                              2

     Case 3:18-cv-00197-RJC-DSC Document 267 Filed 08/18/20 Page 2 of 3
COVID-19 pandemic.

      IT IS THEREFORE ORDERED that Plaintiffs’ motion for reconsideration,

(Doc. No. 252), is DENIED.




                        Signed: August 18, 2020




                                            3

    Case 3:18-cv-00197-RJC-DSC Document 267 Filed 08/18/20 Page 3 of 3
